UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4241

NATHANIEL NORRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Henry M. Herlong, Jr., District Judge.
(CR-96-248)

Submitted: January 20, 1998

Decided: February 12, 1998

Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Renee R. Christina, Greenville, South Carolina, for Appellant. Harold
Watson Gowdy, III, OFFICE OF THE UNITED STATES ATTOR-
NEY, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Nathaniel Norris appeals from his 188-month sentence imposed
after his guilty plea to possession with intent to distribute cocaine
base (crack), in violation of 21 U.S.C. § 841(a)(1) (1994). Norris'
attorney filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), challenging the sentencing court's classification of
Norris as a career offender and contending that the sentence imposed
was too severe. However, counsel asserted that there are no meritori-
ous issues for appeal. Norris, after notification of his right to file an
additional brief, filed a brief asserting several claims of ineffective
assistance of counsel. For the reasons below, we affirm.

During a traffic stop, Norris consented to a search of his vehicle.
Prior to the search, the officer conducted a pat-down search of Norris
and found 19.3 grams of crack and .9 grams of marijuana in Norris'
jacket pocket. After a hearing conducted according to Fed. R. Crim.
P. 11, the district court accepted Norris' guilty plea.

In Norris' Presentence Report, the probation officer noted that Nor-
ris is a career offender under the guidelines; therefore, his base
offense level is 34, because of the quantity involved. U. S. Sentencing
Guidelines Manual § 4B1.1 (1995). After the three-level reduction for
acceptance of responsibility, Norris' offense level is 31. With a crimi-
nal history category of VI, the applicable guideline range is 188 to
235 months imprisonment. Norris did not object to the guideline cal-
culations; he merely requested a lengthy term of house arrest in lieu
of imprisonment.

The day after he was sentenced, Norris first asserted that he did not
plead guilty or agree to plead guilty to the two prior controlled sub-
stance offenses on which his career offender status is based. Because
Norris failed to object to this recommendation in the presentence
report and failed to raise this issue at sentencing, we review for plain
error. See United States v. Grubb, 11 F.3d 426, 440-41 (4th Cir.
1993).

                     2
Section 4B1.1 of the Sentencing Guidelines provides for an
increase in the offense level of a "career offender." The enhancement
for career offender applies when the Defendant is over the age of
eighteen at the time of the offense, the offense is a felony which is
either a crime of violence or a controlled substance offense and the
Defendant has "at least two prior felony convictions of either a crime
of violence or a controlled substance offense." USSG § 4B1.1. Norris'
two prior state convictions for distribution of cocaine and for posses-
sion of crack cocaine with intent to distribute qualify as felony con-
victions. See USSG § 4B1.2(2). Norris' belated challenge to the use
of his two prior convictions in determining his status as a career
offender does not present an error "`so obvious and substantial that
failure to notice and correct it would affect the fairness, integrity or
public reputation of judicial proceedings.'" Grubb, 11 F.3d at 440-41
(quoting United States v. Fant, 974 F.2d 559, 565 (4th Cir. 1992)).

Norris also asserts that the district court imposed too severe a sen-
tence. As previously discussed, the district court properly determined
that Norris should be sentenced as a career offender, with an offense
level of 31 and a criminal history category of VI. The resulting guide-
line range of 188 to 235 months was thus properly determined. See
USSG Ch.5, Pt.A (Sentencing Table). Norris received a sentence at
the lowest point in this range. This court is precluded from reviewing
the "sentencing court's discretion in setting a sentence anywhere
within a properly calculated sentencing range." United States v.
Porter, 909 F.2d 789, 794 (4th Cir. 1990). Norris requested that the
district court impose a long term of home confinement in lieu of
imprisonment. However, the Sentencing Guidelines do not provide
for such a sentence, and therefore the district court did not abuse its
discretion in denying this request. See United States v. Morgan, 986
F.2d 151, 152-53 (6th Cir. 1993).

In his pro se brief, Norris asserts that counsel was ineffective in a
number of respects. However, claims of ineffective assistance of
counsel are not cognizable on direct appeal unless counsel's deficient
performance conclusively appears from the record. Because such
ineffectiveness does not conclusively appear from the record, these
claims are better raised in a 28 U.S.C.A. § 2255 (West 1994 & Supp.
1997) motion. See United States v. Fisher, 477 F.2d 300, 302 (4th Cir.

                    3
1973); see also United States v. DeFusco, 949 F.2d 114 (4th Cir.
1991).

Finding no error on the record before us, we affirm Norris' convic-
tion and sentence. We deny Norris' motion to relieve counsel. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4